                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTRELL TEEN,

               Plaintiff,

       v.                                             Case No. 3:18-cv-00013-JPG-MAB

BARBARA and BRANDY,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Plaintiff Antrell Teen—a detainee at the St. Clair County Jail—filed this Eighth

Amendment case against a few nurses at the facility, alleging that they were deliberately

indifferent to his medical needs. (See generally ECF No. 6.) On November 1, 2018, the

magistrate judge in this case held an evidentiary hearing pursuant to Pavey v. Conley, 544 F.3d

739 (7th Cir. 2008) to determine if Teen properly exhausted his administrative remedies before

filing suit: a prerequisite of the Prison Litigation Reform Act. 42 U.S.C. § 1997e(a). The

magistrate judge then issued a Report and Recommendation (“Report”) finding Teen’s testimony

credible that he did indeed submit grievances relating to his dental care, and accordingly

recommending that this Court deny the defendants’ motion for summary judgment. (ECF No.

35.) The defendants have since objected to the Report on the basis that the magistrate judge’s

credibility finding was faulty. (ECF No. 37.)

       The Court may accept, reject, or modify—in whole or in part—the findings or

recommendations of the magistrate judge in a report and recommendation. FED. R. CIV. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are made.

Id. “If no objection or only partial objection is made, the district court judge reviews those


                                                1
unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.

1999).

         Here, the Court has reviewed the record de novo and finds no basis to disturb the

magistrate judge’s credibility determination. Specifically, the Court has reviewed the entire

transcript from the Pavey hearing (ECF No. 36)—and while the Court is mindful of the

defendants’ arguments about Teen’s general lack of credibility—there is nothing specific in the

transcript that gives this Court a basis to overturn Magistrate Judge Williams’s findings.

Accordingly, the Court must ADOPT the Report and Recommendation in its entirety (ECF No.

35), FIND that Teen exhausted his administrative remedies before filing suit, and DENY the

defendants’ motion for summary judgment (ECF No. 21).

IT IS SO ORDERED.

DATED: FEBRUARY 5, 2019

                                           s/ J. Phil Gilbert
                                           J. PHIL GILBERT
                                           U.S. DISTRICT JUDGE




                                              2
